Name: Commission Delegated Regulation (EU) 2017/698 of 3 February 2017 amending Delegated Regulation (EU) No 1062/2014 on the work programme for the systematic examination of all existing active substances contained in biocidal products referred to in Regulation (EU) No 528/2012 of the European Parliament and of the Council concerning the making available on the market and use of biocidal products (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: chemistry;  means of agricultural production;  agricultural policy;  marketing;  management
 Date Published: nan

 19.4.2017 EN Official Journal of the European Union L 103/1 COMMISSION DELEGATED REGULATION (EU) 2017/698 of 3 February 2017 amending Delegated Regulation (EU) No 1062/2014 on the work programme for the systematic examination of all existing active substances contained in biocidal products referred to in Regulation (EU) No 528/2012 of the European Parliament and of the Council concerning the making available on the market and use of biocidal products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (1) and in particular Article 89(1) thereof, Whereas: (1) Commission Delegated Regulation (EU) No 1062/2014 (2) sets out, in its Annex II, an exhaustive list of existing active substances/product-type combinations included in the programme of review of existing biocidal active substances on 4 August 2014. (2) According to Article 14(3) of Delegated Regulation (EU) No 1062/2014, any person could have notified a substance/product-type combination included in part 2 of Annex II thereto within 12 months from the entry into force of that Regulation. Since that deadline has passed, part 2 of Annex II and Article 14(3) of that Regulation have become obsolete and Commission Implementing Decision (EU) 2016/1950 (3) has been taken not approving these substance/product type combinations. (3) Substance/product-type combinations notified pursuant to Article 14(3) and found compliant with Article 17(2) of Delegated Regulation (EU) No 1062/2014 should be included in part 1 of Annex II to that Regulation and removed from part 2 of that Annex. (4) According to Article 16(4) of Delegated Regulation (EU) No 1062/2014, an invitation was published where any person with an interest could notify the relevant active substance/product-type combination(s). One notification pursuant to Article 16(5) of Delegated Regulation (EU) No 1062/2014 and concerning dialuminium chloride pentahydroxide for use in product-type 2, was made before the deadline and was found compliant with Article 17(2) of Delegated Regulation (EU) No 1062/2014. Therefore this substance/product-type combination has to be included in part 1 of Annex II to that Regulation. (5) The Evaluating Competent Authority should be appointed pursuant to Article 81 of Regulation (EU) No 528/2012 for the active substance/product-type combinations mentioned in recital 3 and 4. (6) Active substance/product-type combinations for which a decision of approval or non-approval has been adopted since 4 August 2014 are no longer in the review programme, and therefore shall no longer be referred to in part 1 of Annex II to Delegated Regulation (EU) No 1062/2014. (7) The substance/product-type combinations listed in part 2 of Annex II to Delegated Regulation (EU) No 1062/2014 that were not notified pursuant to Article 14(3) of the Review Regulation should be removed from part 2 of that Annex. Part 2 of that Annex therefore becomes obsolete and should be removed. (8) Consequently, part 1 of Annex II to Delegated Regulation (EU) No 1062/2014 should become Annex II as it is the only remaining part in Annex II and references to Article 14(3) and part 1 of Annex II need to be removed. (9) Delegated Regulation (EU) No 1062/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Delegated Regulation (EU) No 1062/2014 is amended as follows: (1) In Article 14, paragraph 3 is deleted. (2) Article 17 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Notifications pursuant to Article 14(2) or Article 16(5) shall be made to the Agency through the Register. (b) in paragraph 7, point (a) is replaced by the following: (a) where the notification has been submitted pursuant to Article 14(2), update the information in the Register with respect to the identity of the participant and, where relevant, of the substance;. (3) In Article 20 points (b) and (c) are replaced by the following: (b) where no person has submitted a notification within the time limits provided for by Article 14(2) of this Regulation, or where such a notification has been submitted and rejected pursuant to Article 17(4) or Article 17(5) thereof; (c) where a notification has been submitted within the time limits provided for by Article 14(2) of this Regulation and has been found compliant pursuant to Article 17(5) thereof, but the substance identity in the notification only covers part of the existing identity in Annex II to this Regulation.. (4) Annex II is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 167, 27.6.2012, p. 1. (2) Commission Delegated Regulation (EU) No 1062/2014 of 4 August 2014 on the work programme for the systematic examination of all existing active substances contained in biocidal products referred to in Regulation (EU) No 528/2012 (OJ L 294, 10.10.2014, p. 1). (3) Commission Implementing Decision (EU) 2016/1950 of 4 November 2016 on the non-approval of certain biocidal active substances pursuant to Regulation (EU) No 528/2012 of the European Parliament and of the Council (OJ L 300, 8.11.2016, p. 14). ANNEX ANNEX II SUBSTANCE/PRODUCT-TYPE COMBINATIONS INCLUDED IN THE REVIEW PROGRAMME ON 3 FEBRUARY 2017 Active substance/product-type combinations supported on 3 February 2017 excluding any other nanomaterial than those explicitly mentioned in entries 1017, 1019 and 1023 Entry number Substance name Rapporteur Member State EC number CAS number 1 2 3 4 5 6 7 8 9 10 11 12 13 17 18 19 21 22 1 Formaldehyde DE 200-001-8 50-00-0 x x x 6 2-(2-butoxyethoxy)ethyl 6-propylpiperonyl ether (Piperonyl butoxide/PBO) EL 200-076-7 51-03-6 x 9 Bronopol ES 200-143-0 52-51-7 x x x x x x 36 Ethanol EL 200-578-6 64-17-5 x x x 37 Formic acid BE 200-579-1 64-18-6 x x x x x x x 43 Salicylic acid NL 200-712-3 69-72-7 x x x 45 Propan-1-ol DE 200-746-9 71-23-8 x x x 52 Ethylene oxide N 200-849-9 75-21-8 x 60 Citric acid BE 201-069-1 77-92-9 x 69 Glycolic acid NL 201-180-5 79-14-1 x x x 70 Peracetic acid FI 201-186-8 79-21-0 x x 71 L-(+)-lactic acid DE 201-196-2 79-33-4 x x x x 79 (2R,6aS,12aS)-1,2,6,6a,12,12a-hexahydro-2-isopropenyl-8,9-dimethoxychromeno[3,4-b]furo[2,3-h]chromen-6-one (Rotenone) UK 201-501-9 83-79-4 x 85 Symclosene UK 201-782-8 87-90-1 x x x x x x 92 Biphenyl-2-ol ES 201-993-5 90-43-7 x x x 113 Cinnamaldehyde/3-phenyl-propen-2-al (Cinnamic aldehyde) UK 203-213-9 104-55-2 x 117 Geraniol FR 203-377-1 106-24-1 x x 122 Glyoxal FR 203-474-9 107-22-2 x x x 133 Hexa-2,4-dienoic acid (Sorbic acid) DE 203-768-7 110-44-1 x 154 Clorophene (Chlorophene) N 204-385-8 120-32-1 x x 171 2-Phenoxyethanol UK 204-589-7 122-99-6 x x x x x 172 Cetylpyridinium chloride UK 204-593-9 123-03-5 x 179 Carbon dioxide FR 204-696-9 124-38-9 x 180 Sodium dimethylarsinate (Sodium Cacodylate) PT 204-708-2 124-65-2 x 185 Tosylchloramide sodium (Tosylchloramide sodium  Chloramin T) ES 204-854-7 127-65-1 x x x x 187 Potassium dimethyldithiocarbamate UK 204-875-1 128-03-0 x x x 188 Sodium dimethyldithiocarbamate UK 204-876-7 128-04-1 x x x 195 Sodium 2-biphenylate ES 205-055-6 132-27-4 x x x x x x x x x 206 Thiram BE 205-286-2 137-26-8 x 210 Metam-sodium BE 205-293-0 137-42-8 x x 227 2-thiazol-4-yl-1H-benzoimidazole (Thiabendazole) ES 205-725-8 148-79-8 x x x 235 Diuron DK 206-354-4 330-54-1 x x 239 Cyanamide DE 206-992-3 420-04-2 x x 253 Tetrahydro-3,5-dimethyl-1,3,5-thiadiazine-2-thione (Dazomet) BE 208-576-7 533-74-4 x x 283 Terbutryn SK 212-950-5 886-50-0 x x x 288 N-(Dichlorofluoromethylthio)-N ²,N ²-dimethyl-N-phenylsulfamide (Dichlofluanid) UK 214-118-7 1085-98-9 x x 292 (1,3,4,5,6,7-hexahydro-1,3-dioxo-2H-isoindol-2-yl)methyl (1R-trans)-2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate (d-Tetramethrin) DE 214-619-0 1166-46-7 x 321 Monolinuron UK 217-129-5 1746-81-2 x 330 N-(3-aminopropyl)-N-dodecylpropane-1,3-diamine (Diamine) PT 219-145-8 2372-82-9 x x x x x x x x 336 2,2 ²-dithiobis[N-methylbenzamide] (DTBMA) PL 219-768-5 2527-58-4 x 339 1,2-benzisothiazol-3(2H)-one (BIT) ES 220-120-9 2634-33-5 x x x x x x 341 2-methyl-2H-isothiazol-3-one (MIT) SI 220-239-6 2682-20-4 x x x 346 Sodium dichloroisocyanurate dihydrate UK 220-767-7 51580-86-0 x x x x x x 345 Troclosene sodium UK 220-767-7 2893-78-9 x x x x x x 348 Mecetronium ethyl sulphate (MES) PL 221-106-5 3006-10-8 x 359 (ethylenedioxy)dimethanol (Reaction products of ethylene glycol with paraformaldehyde (EGForm)) PL 222-720-6 3586-55-8 x x x x x 365 Pyridine-2-thiol 1-oxide, sodium salt (Sodium pyrithione) SE 223-296-5 3811-73-2 x x x x x x x 368 Methenamine 3-chloroallylochloride (CTAC) PL 223-805-0 4080-31-3 x x x 377 2,2 ²,2 ²-(hexahydro-1,3,5-triazine-1,3,5-triyl)triethanol (HHT) PL 225-208-0 4719-04-4 x x x x 382 Tetrahydro-1,3,4,6-tetrakis(hydroxymethyl)imidazo[4,5-d]imidazole-2,5(1H,3H)-dione (TMAD) ES 226-408-0 5395-50-6 x x x x x 392 Methylene dithiocyanate FR 228-652-3 6317-18-6 x 393 1,3-bis(hydroxymethyl)-5,5-dimethylimidazolidine-2,4-dione (DMDMH) PL 229-222-8 6440-58-0 x x 397 Didecyldimethylammonium chloride (DDAC) IT 230-525-2 7173-51-5 x x x x x x x x 401 Silver SE 231-131-3 7440-22-4 x x x x x 1023 Silver, as a nanomaterial SE 231-131-3 7440-22-4 x x x 405 Sulphur dioxide DE 231-195-2 7446-09-5 x 424 Sodium bromide NL 231-599-9 7647-15-6 x x x 432 Sodium hypochlorite IT 231-668-3 7681-52-9 x x x x x x x 434 Tetramethrin DE 231-711-6 7696-12-0 x 439 Hydrogen peroxide FI 231-765-0 7722-84-1 x x 444 7a-ethyldihydro-1H,3H,5H-oxazolo[3,4-c]oxazole (EDHO) PL 231-810-4 7747-35-5 x x 450 Silver nitrate SE 231-853-9 7761-88-8 x 453 Disodium peroxodisulphate/Sodium persulphate PT 231-892-1 7775-27-1 x 455 Calcium hypochlorite IT 231-908-7 7778-54-3 x x x x x 457 Chlorine IT 231-959-5 7782-50-5 x x x 458 Ammonium sulphate UK 231-984-1 7783-20-2 x x 1016 Silver chloride SE 232-033-3 7783-90-6 x x x x x x x 473 Pyrethrins and Pyrethroids ES 232-319-8 8003-34-7 x x 491 Chlorine dioxide PT 233-162-8 10049-04-4 x x x x x x 494 2,2-dibromo-2-cyanoacetamide (DBNPA) DK 233-539-7 10222-01-2 x x x x x x 501 Carbendazim DE 234-232-0 10605-21-7 x x x 1022 Dialuminium chloride pentahydroxide NL 234-933-1 12042-91-0 x 515 Ammonium bromide SE 235-183-8 12124-97-9 x x 522 Pyrithione zinc (Zinc pyrithione) SE 236-671-3 13463-41-7 x x x x x x 524 Dodecylguanidine monohydrochloride ES 237-030-0 13590-97-1 x x 526 Potassium 2-biphenylate ES 237-243-9 13707-65-8 x x x x 529 Bromine chloride NL 237-601-4 13863-41-7 x 531 (benzyloxy)methanol UK 238-588-8 14548-60-8 x x 541 Sodium p-chloro-m-cresolate FR 239-825-8 15733-22-9 x x x x x x 550 D-gluconic acid, compound with N,N ²-bis(4-chlorophenyl)-3,12-diimino-2,4,11,13-tetraazatetradecanediamidine (2:1) (CHDG) PT 242-354-0 18472-51-0 x x x 554 p-[(diiodomethyl)sulphonyl]toluene UK 243-468-3 20018-09-1 x x x x 559 (benzothiazol-2-ylthio)methyl thiocyanate (TCMTB) N 244-445-0 21564-17-0 x x 562 2-methyl-4-oxo-3-(prop-2-ynyl)cyclopent-2-en-1-yl 2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate (Prallethrin) EL 245-387-9 23031-36-9 x 563 Potassium (E,E)-hexa-2,4-dienoate (Potassium Sorbate) DE 246-376-1 24634-61-5 x 566 .alpha.,.alpha. ²,.alpha. ²-trimethyl-1,3,5-triazine-1,3,5(2H,4H,6H)-triethanol (HPT) AT 246-764-0 25254-50-6 x x x x 571 2-octyl-2H-isothiazol-3-one (OIT) UK 247-761-7 26530-20-1 x x x x x x 577 Dimethyloctadecyl[3-(trimethoxysilyl)propyl]ammonium chloride ES 248-595-8 27668-52-6 x x x 588 Bromochloro-5,5-dimethylimidazolidine-2,4-dione (BCDMH/Bromochlorodimethylhydantoin) NL 251-171-5 32718-18-6 x x x 590 3-(4-isopropylphenyl)-1,1-dimethylurea/Isoproturon DE 251-835-4 34123-59-6 x x 597 1-[2-(allyloxy)-2-(2,4-dichlorophenyl)ethyl]-1H-imidazole (Imazalil) DE 252-615-0 35554-44-0 x 599 S-[(6-chloro-2-oxooxazolo[4,5-b]pyridin-3(2H)-yl)methyl] O,O-dimethyl thiophosphate (Azamethiphos) UK 252-626-0 35575-96-3 x 606 .alpha.-cyano-3-phenoxybenzyl 2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate (Cyphenothrin) EL 254-484-5 39515-40-7 x 608 Dimethyltetradecyl[3-(trimethoxysilyl)propyl]ammonium chloride PL 255-451-8 41591-87-1 x 609 Mixture of cis- and trans-p-menthane-3,8 diol (Citriodiol) UK 255-953-7 42822-86-6 x 614 (RS)-Ã ±-cyano-3phenoxybenzyl-(1RS)- cis,trans-3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate (Cypermethrin) BE 257-842-9 52315-07-8 x 618 1-ethynyl-2-methylpent-2-enyl 2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate (Empenthrin) BE 259-154-4 54406-48-3 x 619 3-iodo-2-propynylbutylcarbamate (IPBC) DK 259-627-5 55406-53-6 x x x 620 Tetrakis(hydroxymethyl)phosphonium sulphate(2:1) (THPS) MT 259-709-0 55566-30-8 x x x x 648 4,5-Dichloro-2-octylisothiazol-3(2H)-one (4,5-Dichloro- 2-octyl-2H- isothiazol-3-one (DCOIT)) N 264-843-8 64359-81-5 x x x x 656 3,3 ²-methylenebis[5-methyloxazolidine] (Oxazolidin/MBO) AT 266-235-8 66204-44-2 x x x x x 667 Alkyl (C12-18) dimethylbenzyl ammonium chloride (ADBAC (C12-18)) IT 269-919-4 68391-01-5 x x x x x x x x 671 Alkyl (C12-16) dimethylbenzyl ammonium chloride (ADBAC/BKC (C12-C16)) IT 270-325-2 68424-85-1 x x x x x x x x 673 Didecyldimethylammonium chloride (DDAC (C8-10)) IT 270-331-5 68424-95-3 x x x x x x x x x 690 Quaternary ammonium compounds, benzyl-C12-18-alkyldimethyl, salts with 1,2-benzisothiazol-3(2H)-one 1,1-dioxide (1:1) (ADBAS) MT 273-545-7 68989-01-5 x x 691 Sodium N-(hydroxymethyl)glycinate AT 274-357-8 70161-44-3 x 692 Amines, C10-16-alkyldimethyl, N-oxides PT 274-687-2 70592-80-2 x 693 Pentapotassium bis(peroxymonosulphate) bis(sulphate) SI 274-778-7 70693-62-8 x x x x 701 Magnesium monoperoxyphthalate hexahydrate (MMPP) PL 279-013-0 84665-66-7 x 1015 Margosa extract DE 283-644-7 84696-25-3 x 1024 Margosa extract from cold-pressed oil of the kernels of Azadirachta Indica extracted with super-critical carbon dioxide DE 283-644-7 84696-25-3 x 724 Alkyl (C12-C14) dimethylbenzylammonium chloride (ADBAC (C12-C14)) IT 287-089-1 85409-22-9 x x x x x x x x 725 Alkyl (C12-C14) dimethyl(ethylbenzyl)ammonium chloride (ADEBAC (C12-C14)) IT 287-090-7 85409-23-0 x x x x x x x x 731 Chrysanthemum cinerariaefolium, ext. ES 289-699-3 89997-63-7 x 744 Lavender, Lavandula hybrida, ext./Lavandin oil PT 294-470-6 91722-69-9 x 779 Reaction products of: glutamic acid and N-(C12-C14-alkyl)propylenediamine (Glucoprotamin) DE 403-950-8 164907-72-6 x x 785 6-(phthalimido)peroxyhexanoic acid (PAP) IT 410-850-8 128275-31-0 x x x x 791 2-butyl-benzo[d]isothiazol-3-one (BBIT) CZ 420-590-7 4299-07-4 x x x x x 792 Tetrachlorodecaoxide complex (TCDO) DE 420-970-2 92047-76-2 x x x 811 Silver sodium hydrogen zirconium phosphate SE 422-570-3 265647-11-8 x x x x x 794 sec-butyl 2-(2-hydroxyethyl)piperidine-1-carboxylate/Icaridine (Icaridine) DK 423-210-8 119515-38-7 x 797 cis-1-(3-chloroallyl)-3,5,7-triaza-1-azoniaadamantane chloride (cis CTAC) PL 426-020-3 51229-78-8 x x 800 [2,4-Dioxo-(2-propyn-1-yl)imidazolidin-3-yl]methyl(1R)-cis-chrysanthemate;[2,4-Dioxo-(2-propyn-1-yl)imidazolidin-3-yl]methyl(1R)-trans-chrysanthemate (Imiprothrin) UK 428-790-6 72963-72-5 x 807 (E)-1-(2-Chloro-1,3-thiazol-5-ylmethyl)-3-methyl-2-nitroguanidine (Clothianidin) DE 433-460-1 210880-92-5 952 Bacillus sphaericus other than Bacillus sphaericus 2362, strain ABTS-1743 IT Micro-organism 143447-72-7 x 955 Bacillus thuringiensis subsp.israelensis Serotype H14, other than strain AM65-52 and other than strain SA3A IT Micro-organism Not applicable x 957 Bacillus subtilis DE Micro-organism Not applicable x 939 Active Chlorine: manufactured by the reaction of hypochlorous acid and sodium hypochlorite produced in situ SK Mixture Not applicable x x x x 813 Peroxyoctanoic acid FR Not applicable 33734-57-5 x x x 1014 Silver zeolite SE Not applicable Not applicable x x x x x 152 Reaction products of 5,5-dimethylhydantoin, 5-ethyl-5-methylhydantoin with bromine and chlorine (DCDMH) NL Not available Not available x 459 Reaction mass of titanium dioxide and silver chloride SE Not available Not available x x x x x x x 777 Reaction products of 5,5-dimethylhydantoin, 5-ethyl-5-methylhydantoin with chlorine (DCEMH) NL Not available Not available x 810 Silver phosphate glass SE Not available 308069-39-8 x x x 824 Silver zinc zeolite SE Not available 130328-20-0 x x x x x 1013 Silver copper zeolite SE Not available 130328-19-7 x x x x x 1017 Silver adsorbed on silicon dioxide (as a nanomaterial in the form of a stable aggregate with primary particles in the nanoscale) SE Not available Not available x 1019 Silicon dioxide (as a nanomaterial formed by aggregates and agglomerates) FR Not available 68909-20-6 x 831 Silicium dioxide (Silicium dioxide/Kieselguhr) FR Plant protection product 61790-53-2 x 854 (RS)-3-Allyl-2-methyl-4-oxocyclopent-2-enyl-(1R,3R;1R,3S)-2,2-dimethyl-3-(2-methylprop-1-enyl)-cyclopropanecarboxylate (mixture of 4 isomers 1R trans, 1R: 1R trans, 1S: 1R cis, 1R: 1R cis, 1S 4:4:1:1) (d-Allethrin) DE Plant protection product 231937-89-6 x 855 (RS)-3-Allyl-2-methyl-4-oxocyclopent-2-enyl (1R,3R)-2,2-dimethyl-3-(2-methylprop-1-enyl)-cyclopropanecarboxylate (mixture of 2 isomers 1R trans: 1R/S only 1:3) (Esbiothrin) DE Plant protection product 260359-57-7 x 848 N-((6-Chloro-3-pyridinyl)methyl)-N ²-cyano-N-methylethanimidamide (Acetamiprid) BE Plant protection product 160430-64-8 x 835 Esfenvalerate/(S)-.alpha.-Cyano-3-phenoxybenzyl (S)-2-(4-chlorophenyl)-3-methylbutyrate (Esfenvalerate) PT Plant protection product 66230-04-4 x 843 4-bromo-2-(4-chlorophenyl)-1-ethoxymethyl-5-trifluoromethylpyrrole-3-carbonitrile (Chlorfenapyr) PT Plant protection product 122453-73-0 x 859 Polymer of N-Methylmethanamine (Einecs 204-697-4 with (chloromethyl)oxirane (Einecs 203-439-8)/Polymeric quaternary ammonium chloride (PQ Polymer) HU Polymer 25988-97-0 x x 863 Monohydro chloride of polymer of N,N ³-1,6-hexanediylbis[N ²-cyanoguanidine] (Einecs 240-032-4) and hexamethylenediamine (Einecs 204-679-6)/Polyhexamethylene biguanide (monomer: 1,5-bis(trimethylen)-guanylguanidinium monohydrochloride) (PHMB) FR Polymer 27083-27-8/32289-58-0 x 868 Poly(hexamethylenebiguanide) FR Polymer 91403-50-8 x x x x x x x x 869 Poly(oxy-1,2-ethanediyl),.alpha.-[2-(didecylmethylammonio)ethyl]-.omega.-hydroxy-, propanoate (salt) (Bardap 26) IT Polymer 94667-33-1 x x x 872 N-Didecyl-N-dipolyethoxyammonium borate/Didecylpolyoxethylammonium borate (Polymeric betaine) EL Polymer 214710-34-6 x